The conviction is for drunkenness in a public place; penalty assessed at a fine of $25.00.
The appellant was convicted in the County Court of Navarro County upon a complaint filed before the Justice of the Peace, Precinct No. 2, in said county.
In our examination of the transcript, we fail to find a copy of the information upon which the prosecution is based. Under the terms of Art. 841, C. C. P., 1925, a copy of the indictment or information must appear in the transcript. See Vernon's Ann. C. C. P., Vol. 3, p. 213, note 3, and cases cited.
The record is also void of the judgment of the Court in which the case was tried.
The document found in the transcript which is denominated as "Defendant's Recognizance" appears to be an appeal bond filed during the term of court at which the appellant was convicted. The appellant should have entered into a recognizance.
Because of the defects in the record mentioned above, the appeal is dismissed.
                 ON MOTION TO REINSTATE APPEAL.